NOT FOR PUBLICATION                        FILED
                        UNITED STATES COURT OF APPEALS                     DEC 1 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


DION ANDERSON,                                     No. 14-17451

           Plaintiff - Appellant,                  D.C. No. 1:14-cv-00202-LJO-MJS

  v.
                                                   MEMORANDUM *
THE CITY, The California Department of
Corrections and Rehabilitations; THE
COUNTY OF KINGS,

           Defendants - Appellees.

                      Appeal from the United States District Court
                          for the Eastern District of California
                      Lawrence J. O’Neill, District Judge, Presiding

                              Submitted November 18, 2015**

Before:         TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

       California state prisoner Dion Anderson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 claim alleging constitutional

violations stemming from purportedly false charges of battery on a correctional


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
officer. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii)); Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011)

(dismissal under 28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Anderson’s claims against defendants

Gibson, Cavazos and Lozano because Anderson failed to allege facts sufficient to

state a plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(requirements for facial plausibility); Starr v. Baca, 652 F.3d 1202, 1207-08 (9th

Cir. 2011) (requirements for establishing supervisory liability); Mann v. Adams,

855 F.2d 639, 640 (9th Cir. 1988) (order) (explaining that there is “no legitimate

claim of entitlement to a prison grievance procedure”).

      The district court properly dismissed Anderson’s claims against defendant

King County because Anderson failed to allege facts sufficient to establish

municipal liability. See Jackson v. Barnes, 749 F.3d 755, 763-64 (9th Cir. 2014)

(discussing factual allegations sufficient to establish municipal liability based on a

policy of inaction).

      AFFIRMED.



                                           2                                   14-17451